Manning J.
dissenting:
It is objected the declaration does not state that payment of the note was demanded, at the office of ’ C. & A. Ives, when it became due, and notice thereof was given to the defendants.
The statement of the declaration is, that the note was made payable at the office of C. & A. Ives, and that when it became due and payable the maker thereof refused to pay, of which the defendants had notice. This is sufficient in justice’s court, where the pleadings, at the election of the party, may be either written or verbal, with the exception of notices of title to land, which must be in writing: — Comp. L. § 8714. The broadest intendment is always made in favor of such pleadings, and it is to be inferred from the declaration that the note, when it became due, was presented at the office of C. & A. Ives, and payment demanded. In Barbour v. Taylor, 1 Mich. 352, the plaintiff exhibited the note, and stated that he declared on it against defendant as indorser. There was no statement of non-payment by the maker, or notice to the indorser.
The evidence on which the justice rendered judgment can not be reviewed on a writ of error. It was so held by this court in Miller v. Chaffee, 1 Mich. 257; and Elliot v. Whitmore, 5 Mich. 532. I think these decisions right in principle, and see no good reason for overruling them. I think the judgment should be affirmed.
Martin Ch. J. did not sit in this case.